Citation Nr: 1541123	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1953 to July 1955.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

In the February 2014 substantive appeal, the Veteran indicated that he had received hearing aids by the San Juan VA Medical Center (VAMC).  VA treatment records dated after January 2013 have not been associated with the claims.  The VA treatment records currently associated with the claims file do not reflect that he was prescribed hearing aids or received any treatment for bilateral hearing loss.  Further, the Board finds that this statement indicates that his hearing acuity may have worsened since the last VA examination in March 2013 because, at that time, he did not require/was not prescribed hearing aids.  Therefore, another examination is needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA treatment records pertaining to bilateral hearing loss, specifically any records dated after January 2013.

2.  Schedule the Veteran for an examination to evaluate his bilateral hearing loss.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




